UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA
v. NO. 3:19-CR-144

PRESTON ANDREW WATSON

Nee! New! Nee’ “Noe “ee ee’

REPORT AND RECOMMENDATION

Pursuant to 28 U.S.C. § 636(b), I conducted a plea hearing in this case on July 13,
2020. At the hearing, Mr. Watson was present by video teleconference, as was his attorney,
Mr. Benjamin Sharp. Mr. Watson moved to withdraw his not guilty pleas to Counts One
and Three of the Indictment and entered pleas of } guilty to Count One of the Indictment,
that is, production of child pornography, in violation of 18 U.S.C. §§ 2251(a) and (e), and
Count Three of the Indictment, that is, distribution of child pornography, in violation of 18
U.S.C. § 2252A(a)(2). Mr. Watson entered this guilty plea in exchange for the
undertakings made by the government in the written plea agreement.

On the basis of the record made at the hearing, I find the defendant is fully capable
and competent to enter an informed plea; the plea is made knowingly and with full
understanding of each of the rights waived by defendant; the plea is made voluntarily and
free from any force, threats, or promises, apart from the promises in the plea agreement;
the defendant understands the nature of the charge and penalties provided by law; and the

plea has a sufficient basis in fact.

1

Case 3:19-cr-00144-KAC-HBG Document 24 Filed 07/13/20 Page 1of2 PagelD #: 74
Therefore, in light of the agreement of the parties and the reasons stated by counsel
on the record I RECOMMEND‘ that the Court find that the plea hearing in this case could
not be further delayed without serious harm to the interests of justice. I further
RECOMMEND that defendant’s motion to withdraw his not guilty pleas to Counts One
and Three of the Indictment be granted. [RECOMMEND that his pleas of guilty to Count
One of the Indictment, that is, production of child pornography, in violation of 18 U.S.C.
§§ 2251(a) and (e), and Count Three of the Indictment, that is, distribution of child
pornography, in violation of 18 U.S.C. § 2252A(a)(2), be accepted. I RECOMMEND
that the Court adjudicate Mr. Watson guilty of the charges in to Count One of the
Indictment, that is, production of child pornography, in violation of 18 U.S.C. §§ 2251(a)
and (e), and Count Three of the Indictment, that is, distribution of child pornography, in
violation of 18 U.S.C. § 2252A(a)(2), and that a decision on whether to accept the plea
agreement be deferred until sentencing.

I further RECOMMEND defendant remain in custody until sentencing in this
matter. Acceptance of the plea, adjudication of guilt, acceptance of the plea agreement,

and imposition of sentence are specifically reserved for the district judge.

OC ighS i,

G. CliffordAfirley,
United States Magistrate hadee

 

' You have the right to de novo review of the foregoing findings by the district judge. Any application for review
must be in writing, must specify the portions of the findings or proceedings objected to, and must be filed and served
no later than fourteen (14) days after the plea hearing. Failure to file objections within fourteen (14) days constitutes
a waiver of any further right to challenge the plea of guilty in this matter. See 28 U.S.C. § 636(b).

2

Case 3:19-cr-00144-KAC-HBG Document 24 Filed 07/13/20 Page 2of2 PagelD#: 75
